QUESTION: Must a state legislator report as a contribution under s. 111.011, F.S., the reasonable value of office space which is furnished free to such legislator for use as a district legislative office by the board of county commissioners of the county within which his legislative district lies when such furnishing of space is authorized by a special act of the Legislature declaring such to be a county purpose?
SUMMARY: Unless and until otherwise clarified by legislative or judicial action, office space which is furnished without charge to a legislator by the Board of County Commissioners of Sarasota County under the authority of Ch. 68-105, Laws of Florida, does not appear to constitute a contribution which must be reported under s. 111.011, F.S. As you are aware, I recently concluded in AGO 075-82 that "[t]he reasonable value of office space and utilities which are provided gratuitously to a state legislator for use as a district legislative office should be reported as a contribution under s. 111.011, F.S." The essence of your question is whether the same result obtains when office space is furnished for such purposes by the Board of County Commissioners of Sarasota County under the authority of Ch. 68-105, Laws of Florida, which provides, inter alia: Section 1. The board of county commissioners of Sarasota county, Florida, is authorized to provide, equip and staff offices for members of the Florida legislature who represent Sarasota county and who are elected from the legislative district in which Sarasota county is located. Section 2. The providing, equipping and staffing of offices for members of the Florida legislature as set forth in Section 1 above is hereby declared to be a county purpose. I have previously noted in AGO 074-167 that the apparent purpose of the reports required by s. 111.011, F.S., is "to compel disclosure of all gifts and donations which might tend to influence an elected public officer . . . ." Obviously, such a purpose would not be served by reporting as a "contribution" the value of office space furnished to a legislator pursuant to the authority of a special act of the Legislature any more so than by reporting the reasonable value of the office space which is furnished to each legislator in the State Capitol. Accordingly, unless and until otherwise decided by the courts or clarified by the Legislature, I am of the view that office space which is furnished without charge to a legislator by the Board of County Commissioners of Sarasota County under the authority of Ch. 68-105, supra, does not constitute a contribution which must be reported under s. 111.011.